512 So. 2d 215 (1987)
Jeffrey R. AVERA, Appellant,
v.
STATE of Florida, Appellee.
No. 86-1907.
District Court of Appeal of Florida, Fifth District.
July 9, 1987.
On Motion for Rehearing September 3, 1987.
James B. Gibson, Public Defender, and James R. Wulchak, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Paula C. Coffman, and Sean Daly, Asst. Attys. Gen., Daytona Beach, for appellee.
DAUKSCH, Judge.
This is an appeal from a sentence which imposes both community control and imprisonment in contravention of Hankey v. State, 505 So. 2d 701 (Fla. 5th DCA 1987).
SENTENCE VACATED; REMANDED.
ORFINGER and SHARP, JJ., concur.

ON MOTION FOR REHEARING
DAUKSCH, Judge.
We deny the motion for rehearing. We certify conflict with Francis v. State, 487 So. 2d 348 (Fla. 2d DCA), rev. denied 492 So. 2d 1332 (1986).
It is so ordered.
ORFINGER and SHARP, JJ., concur.